—Judgment unanimously affirmed. Memorandum: Defendant agreed that, as a condition of the plea bargain, he would appear on the scheduled date of sentencing and that, if he did not appear, the court was not bound by its promised sentence. Defendant did not appear for sentencing and was sentenced in absentia to a term of imprisonment different from the term originally promised. We conclude that, because defendant was sentenced in accordance with the plea agreement, he waived his right to appeal from the sentence. We reject defendant’s contention that the sentence is harsh or excessive. (Appeal from Judg*962ment of Oswego County Court, McCarthy, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Pine, Balio, Callahan and Boehm, JJ.